PD-0692-15
                     PD-0692-15                         COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                        Transmitted 6/4/2015 3:57:57 PM
                                                          Accepted 6/8/2015 2:38:04 PM
                                                                         ABEL ACOSTA
                          No. 14-13-00855-CR                                     CLERK

                 IN THE COURT OF CRIMINAL APPEALS

                      OF THE STATE OF TEXAS


ALISHA MARIE DRAKE,                                           Appellant

v.

THE STATE OF TEXAS,                                            Appellee



                      Appeal from Galveston County



                               * * * * *

                STATE’S MOTION TO EXTEND TIME FOR
                             FILING ITS
                PETITION FOR DISCRETIONARY REVIEW

                               * * * * *

                            Lisa C. McMinn
                       State Prosecuting Attorney
                         Bar I.D. No. 13803300
 June 8, 2015
                            John R. Messinger
                     Asst. State Prosecuting Attorney
                          Bar I.D. No. 24053705

                            P. O. Box 13046
                         Austin, Texas 78711
                       512/463-1660 (Telephone)
                          512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its

petition for discretionary review to and including the 6th day of July, 2015. Since the

lower court’s opinion was issued, the undersigned attorney completed four petitions,

prepared for and spoke at one conference, and attended a separate three-day

conference. The unusual demands of the last month created an unexpected shortage

of time. No previous motions to extend the deadline for filing this petition have been

filed.

         WHEREFORE, the State prays that its motion to extend the time for filing its

petition until July 6, 2015, be granted.



                                               Respectfully submitted,


                                                 /s/ John R. Messinger
                                               JOHN R. MESSINGER
                                               Assistant State Prosecuting Attorney
                                               Bar I.D. No. 24053705

                                               P.O. Box 13046
                                               Austin, Texas 78711
                                               512/463-1660 (Telephone)
                                               512/463-5724 (Fax)



                                           1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has been eFiled or e-mailed on this the 4th day of

June, 2015 to:

Allison Lindblade
Galveston County Assistant Criminal District Attorney
600 59th Street, Suite 1001
P. O. Box 17254
Galveston, Texas 77551
allison.lindblade@co.galveston.tx.us

Joel H. Bennett
Sears & Bennett, LLP
1100 Nasa Parkway, Suite 302
Houston, Texas 77058
joel@searsandbennett.com

                                               /s/ John R. Messinger
                                             John R. Messinger
                                             Assistant State Prosecuting Attorney




                                         2